FILED
                            NOT FOR PUBLICATION                             OCT 11 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JANET GRIMES,                                    No. 11-35707

              Plaintiff - Appellant,             D.C. No. 6:10-cv-00662-HO

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                            Submitted October 9, 2012 **
                                Portland, Oregon

Before: SILVERMAN, CLIFTON, and N.R. SMITH, Circuit Judges.

       The district court affirmed the Commissioner of Social Security’s denial of

Janet Grimes’s application for Social Security disability insurance benefits.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Grimes appeals. We review a district court’s decision in a social security case de

novo. Ryan v. Comm’r of Soc. Sec. Admin., 528 F.3d 1194, 1198 (9th Cir. 2008).

The decision of the ALJ must be upheld if it is free of legal error and supported by

substantial evidence in the record. Id. We affirm.

      We have reviewed the record, and we agree with the reasoning and

conclusion set forth in the district court’s June 20, 2011 order. The ALJ offered

specific, clear, and convincing reasons regarding the conflicting objective and

subjective evidence to support his adverse credibility finding against Plaintiff. The

ALJ also properly discounted the testimony of Plaintiff’s husband based upon

similar contradictions with the objective evidence in the record. The ALJ did not

err in rejecting the opinion of Plaintiff’s treating physician, Dr. Jennifer D.

Simpson. “A physician’s opinion of disability ‘premised to a large extent upon the

claimant’s own accounts of [her] symptoms and limitations’ may be disregarded

where those complaints have been ‘properly discounted.’” Morgan v. Comm’r of

Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999) (quoting Fair v. Bowen, 885

F.2d 597, 605 (9th Cir. 1989)). Dr. Simpson noted on each page of her report that

the limitations contained therein were merely subjective descriptions reported by

Plaintiff, so the ALJ effectively rejected Plaintiff’s subjective complaints, not the

medical opinion of Plaintiff’s physician. Finally, the ALJ provided specific and


                                           2
legitimate reasons for his decision that Plaintiff was able to perform sedentary

work, which are supported by substantial evidence in the record.

      AFFIRMED.




                                          3